Citation Nr: 1521331	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-31 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety and depression, and, if so, whether service connection is warranted for this claim.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) following an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Since the medical record reflects and the Veteran has claimed multiple psychiatric diagnoses, including PTSD, depression and anxiety, the claim on appeal has been recharacterized as new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  See Clemons v Shinseki, 23 Vet App 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim reported symptoms, and the other information of record).


FINDINGS OF FACT

1. An unappealed January 2007 rating decision considered and denied the Veteran's claim of entitlement to service connection for PTSD.

2. Evidence associated with the claims file since the January 2007 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability.


CONCLUSION OF LAW

That January 2007 rating decision earlier considering and denying this claim of entitlement to service connection for PTSD is a final and binding determination based on the evidence then of record, and there is no new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.200, 20.1103 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with the relevant notice and information in a December 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. 

The December 2011 VCAA notice letter also provided information regarding his petition to reopen this claim.  The RO has examined the bases for the denial in the prior decision and provided the Veteran notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  For these reasons, VA has satisfied its duty to notify. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records and Social Security Administration (SSA) records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, VA and private medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case. McLendon, 20 Vet. App. at 83. 

In cases involving a petition to reopen a previously denied claim, the duty to assist does not require a medical examination or opinion unless new and material evidence has been secured with respect to that claim.  38 C.F.R. § 3.159(c)(4)(iii). Because new and material evidence has not been submitted to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD, anxiety and depression, a VA examination or opinion is not required.  See id.  Similarly, as will be explained below, the Veteran has not established that his psychiatric disability is attributable to his military service.  The elements of McLendon have not been met; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with his claim. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014). 


II. The Merits of the New and Material Evidence Claim

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284. 

In the January 2007 rating decision, which denied service connection for PTSD, the pertinent evidence of record consisted of the Veteran's STRs, service personnel records (SPRs), VA outpatient treatment records, statements from the Veteran, and a July 2006 private medical opinion letter from Dr. M.H.  The STRs showed no complaints, treatment, or diagnoses of any psychiatric disability.  Additionally, the Veteran's SPRs indicated that he served as a fuels specialist at Galena AFB. Post service treatment records reflected diagnoses of PTSD, depression and anxiety.  In addition, the Veteran submitted statements that his psychiatric disability was due to isolation, extreme temperatures (heat and cold), fear of drowning in the Yukon River as he alleged he saw dead bodies of men who had drown, and fear of Russian bombers flying overhead.  A July 2006 private opinion letter from Dr. M. H. linked the Veteran's PTSD to his military service, but failed to provide a detailed rationale for reaching such a conclusion.  The RO determined that the evidence at that time was insufficient to conduct a search of Department of Defense records, which would allow for corroboration on the claimed stressors.  The Veteran was properly notified of the January 2007 rating decision in January 2007, but did not enter a notice of disagreement (NOD) within one year of notice of the January 2007 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The Veteran has not presented evidence since the January 2007 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection a psychiatric disorder.  Since the January 2007 rating decision, the evidence received into the record includes post service treatment records, personal statements from the Veteran, lay statements, SSA records, and request to the Joint Service Research Records Center (JSRRC) to verify the Veteran's claimed stressors as well as a response from JSRRC.

The Veteran asserts that his psychiatric disability, including PTSD, anxiety and depression, is attributable to his military service.  In a November 2011 statement, the Veteran reiterated that his psychiatric disability was from isolation, fear of drowning, seeing dead bodies and fear of Russian bombers.  He stated that his doctor told him that his psychiatric disability was a result of his military service. The post service treatment records and SSA records reflect treatment for PTSD, depression and anxiety.   The Veteran also submitted a January 2012 statement from a fellow service member corroborating his claimed stressors and a November 2011 statement from his partner attesting to his psychiatric symptoms. 

Further, in March 2013 requests were made to JSRRC to verify the Veteran's claimed stressors.  Regarding the Veteran's claim that "there were daily alerts and scrambles from Russia[n] bombers and aircraft flying over the site, never knowing what would occur," in May 2013, JSRRC responded that the available November 1969 Command History submitted by the Alaskan Command (ALCOM) was negative for any reports that the Galena Air Station received daily alerts from Soviet bombers and aircraft or had to scramble and posture for a possible soviet attack during the specified period.  In addition, the history was negative for any report that the Veteran or unit personnel rescued or retrieved drowning victims from the Yukon River.  In fact, the history reported that the annual precipitation and snowfall averages reflected below normal for Galena AFB during the November 1969 time frame.  Resultantly, the Veteran's claimed stressors could not be corroborated.

While the evidence submitted in connection with his claim is new, in that it was not previously of record, it is not material as it does not show that the Veteran's psychiatric disability, including PTSD, anxiety and depression, is attributable to his military service.  In addition, since the Veteran's claimed stressors could not be verified, despite the "low threshold" announced in Shade, there is no evidence that could reasonably substantiate the claim if it was to be reopened, including by triggering VA's duty to obtain a VA examination.  Consequently, the evidence received since the January 2007 rating decision does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim for an acquired psychiatric disability, to include PTSD, anxiety and depression.  Shade, 24 Vet. App. at 117.  Accordingly, the evidence is not new and material and this claim may not be reopened.  38 C.F.R. § 3.156 Moreover, as new and material evidence to reopen this finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen this claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


